EX‑35.12 (logo) WELLS FARGO Commercial Mortgage Servicing D1050-084, 8th Floor 550 South Tryon St. Charlotte, NC 28202 1-800-326-1334 ANNUAL STATEMENT OF COMPLIANCE Reference is hereby made to that certain Pooling and Servicing Agreement dated as of March 1, 2013, by and among DEUTSCHE MORTGAGE & ASSET RECEIVING CORPORATION, as Depositor, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Special Servicer, U.S. BANK NATIONAL ASSOCIATION, as Trustee, PARK BRIDGE LENDER SERVICES LLC, as Operating Advisor and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Certificate Administrator, Paying Agent and Custodian with respect to Commercial Mortgage Pass-Through Certificates, Series COMM 2013-CCRE6 (the "Agreement"). Capitalized terms used herein not otherwise defined shall have the meanings assigned in the Agreement. Pursuant to Section 10.11 of this Agreement, I, Daniel Marthinsen, Managing Director of Special Servicing do hereby certify that: 1. A review of the activities of the Special Servicer during the period from January 1, 2016 through December 31, 2016 (the “Reporting Period”), and of its performance per the Agreement during such period has been made under my supervision, and 2. To the best of my knowledge, based on such review, the Special Servicer has fulfilled all of its obligations under this Agreement in all material respects throughout the Reporting Period. IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the 28th day of Febryary 2017. /s/ Daniel Marthinsen Daniel Marthinsen Managing Director Wells Fargo Bank Wells Fargo Bank, N.A. (logo) Together we’ll go far
